Mave Hotel Invs. LLC v TS Worldwide, LLC (2021 NY Slip Op 02993)





Mave Hotel Invs. LLC v TS Worldwide, LLC


2021 NY Slip Op 02993


Decided on May 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2021

Before: Gische, J.P., Kapnick, Oing, Singh, JJ. 


Index No. 156559/20 Appeal No. 13810-13810A Case No. 2021-00530 

[*1]Mave Hotel Investors LLC, Plaintiff-Appellant,
vTS Worldwide, LLC, Doing Business as HVS Consulting & Valuation Division of TS Worldwide, LLC, Defendant-Respondent.


Law Offices of Robert M. Kaplan, White Plains (Robert M. Kaplan of counsel), for appellant.
Milber Makris Plousadis & Seiden, LLP, Woodbury (Patrick F. Palladino of counsel), for respondent.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered February 1, 2021, which, to the extent appealed from as limited by the briefs, granted defendant's motion to dismiss the causes of action for negligence and gross negligence, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered February 11, 2021, which granted defendant's motion to dismiss the remaining causes of action, unanimously dismissed, without costs, as abandoned.
Defendant, an appraiser retained by the nonparty lender to evaluate plaintiff borrower's property in connection with the lender's annual evaluation of the quality of the collateral, owed no duty to plaintiff (see Rotunno v Stiles, 7 AD3d 504 [2d Dept 2004]; Edelman v O'Toole-Ewald Art Assoc., Inc. 28 AD3d 250 [1st Dept 2006], lv denied 7 NY3d 706 [2006]; Lombard v Booz-Allen & Hamilton, Inc., 280 F3d 209, 217-218 [2d Cir 2002]).
Moreover, there is no indication in the record that plaintiff relied on, or could have acted on, the allegedly negligent appraisals, which were provided directly and solely to the lender (see Edelman, 28 AD3d at 251).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 11, 2021